Dissenting Opinion by
Judge MacPumi, :
I respectfully dissent.
*196The bargaining agreement in Article XVIII clearly limits eligibility for group life insurance to “regular, probationary and part-time employees.” That same Article does specifically mention “retirees” with respect to terminal leave pay. As a matter of fact, the Section dealing with terminal leave pay defines “retirees.” Where retirees are included as a group for one benefit but omitted from the list of those eligible for another benefit, I believe that the only fair inference which can be drawn from the omission is that the retirees were intentionally excluded from that latter benefit. Cf., Scott Township Appeal, 388 Pa. 539, 543, 130 A.2d 695, 698 (1957) (concerning statutory interpretation).
Therefore, I would find that the arbitrator’s award simply could not draw its essence from the bargaining agreement and that since there is no ambiguous language in the agreement regarding the matter at issue, the past practice of the School District is irrelevant.
President Judge Bowman and Judge Miencer join in this dissent.